Citation Nr: 1527169	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease (DJD) of the left shoulder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to July 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, an informal conference was held before a Decision Review Officer at the RO; a report of the conference is associated with the record.  


FINDINGS OF FACT

1.  An unappealed February 2011 Board decision denied the Veteran service connection for DJD of the left shoulder based essentially on a finding that there was no evidence supporting that any left shoulder disability may be related to service.

2.  Evidence received since the February 2011 Board decision does not tend to show that the Veteran's DJD of the left shoulder may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for DJD of the left shoulder; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for DJD of the left shoulder may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.  A July 2012 letter advised the Veteran of VA's duties to notify and assist in the development of his claim prior to their initial adjudication.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

The Veteran's service treatment records and postservice VA and private treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has endorsed a low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A February 2011 Board decision denied the Veteran's original claim of service connection for DJD of the left shoulder based essentially on findings that this disability was not shown to be related to service, to include as not being related to any shoulder injury that occurred during service.  In its decision, the Board acknowledged the Veteran's in-service report of a left shoulder injury and the June 2010 examiner's opinion that his current shoulder disability is unrelated to the reported shoulder injury in service.  The February 2011 Board decision is final.  See 38 U.S.C.A. § 7104.

Evidence received since the February 2011 Board decision includes private treatment records from June 2012, VA treatment records from October 2011 to April 2013, and a July 2013 informal hearing conference report.  The private treatment records note complaints of left shoulder pain.  During one treatment, the physician noted a remote history of shoulder injury in the military but "nothing current."  VA treatment records note the Veteran's complaints of left shoulder pain since service.  During the July 2013 informal hearing conference, he stated that he would submit a medical opinion from a private physician.  To date, no medical opinion has been received. 

As service connection for DJD of the left shoulder was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's DJD of the left shoulder was either incurred in or aggravated by service.  Reviewing the additional evidence, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to an unestablished fact necessary to substantiate this claim.  The additional private and VA treatment records, while new, do not show or suggest that his DJD of the left shoulder might be related to his service; in fact, they are cumulative and redundant of the evidence of record at the time of the February 2011 Board decision acknowledging his complaints of left shoulder pain following an injury in service (which has previously been determined to be unrelated to his current left shoulder disability and no evidence rebutting that conclusion has been submitted).  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for DJD of the left shoulder may not be reopened.


ORDER

The appeal to reopen a claim of service connection for degenerative joint disease of the left shoulder is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


